Citation Nr: 1738895	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased rating for left ear hearing loss currently evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to November 1982 and November 1990 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the Board at a September 2013 hearing in Little Rock; a transcript of the hearing has been associated with the claims file.  These matters were previously remanded by the Board in May 2014 and December 2016.


FINDINGS OF FACT

1.  The Veteran does not have PTSD or any other acquired psychiatric disorder.

2.  The service-connected left-ear hearing loss disability is shown to have been productive of no more than a Level II designation in the left ear that combines with the Level I designation in the non-service connected right ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).

2.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically posttraumatic stress  disorder (PTSD), as it was incurred due to in-service stressors.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires (1) "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)" (using DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (2013) (DSM-5)). It also requires (2) "a link, established by medical evidence, between current symptoms and an in-service stressor," and (3) "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).

After reviewing the evidence, the Board finds the preponderance of the evidence weighs against a finding that the Veteran has PTSD or another psychiatric disability.  A June 2009 VA medical center (VAMC) mental health consultation found the Veteran did not have PTSD and reported that the Veteran denied most symptoms of PTSD, "including nightmares, intrusive memories and avoidant behavior," although the Veteran did report panic attacks.  In addition, the Veteran testified at the September 2013 hearing (and in a January 2010 statement) that his VA primary care physician (listed as "Dr. Zach" at the hearing and Dr. Zacaullah in the statement) had diagnosed PTSD and was treating the Veteran with medication.  The Board notes treatment by a primary care physician Dr. Zakiullah, however this treatment does not include PTSD.  VAMC records do document treatment for adjustment disorder during the claims period, but there is no indication in the record that the condition is chronic, as required in 38 C.F.R. § 4.130.

A November 2010 VA examination declined to diagnose PTSD, finding the Veteran's reported stressor of a clean-up crew activating an explosive near the Veteran did not induce "the intense fear, helplessness or horror that characterized posttraumatic stress disorder."  The November 2010 VA examination also found no evidence of any other psychiatric disorder at that time.  Similarly, at a January 2015 VA examination, the Veteran again cited the artillery explosion as a stressor for PTSD, which the examiner found inadequate to support a diagnosis of PTSD.  Relying on a review of the Veteran's chart and the examination interview, the examiner found insufficient evidence to meet the diagnostic criteria for PTSD "or any other mental health disorder" based on DSM-IV or DSM 5.

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469  (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD or any acquired psychiatric disorder.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose, and the Board finds that the Veteran is not competent to diagnose himself with an acquired psychiatric disorder.

In conclusion, the Board finds that the preponderance of the evidence weighs against the claim.  The VA medical examinations found no diagnosis of PTSD or other mental health disorder.  The Board has considered the Veteran's lay statements, but finds he is not competent to diagnosis PTSD or any other acquired psychiatric disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.

Hearing Loss

Service connection for left-ear hearing loss was granted in an October 1991 rating decision; a noncompensable evaluation was assigned effective June 4, 1991.  The Veteran contends that a compensable rating is warranted because the level of hearing loss is not represented by the current evaluation.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b).

A December 2009 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
LEFT

20
30
75
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels.  Speech recognition ability was 94 percent.  These findings do not qualify as an exceptional pattern of hearing impairment and translate to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with non-service connected hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A second VA audiogram, dated February 2015, indicated the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT

35
40
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels.  Speech recognition ability was 94 percent.  These findings do not qualify as an exceptional pattern of hearing impairment and translate to Level II hearing impairment under Table VI.  Level II hearing impairment in one ear with non-service connected hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Beyond the VA examination results, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran testified at the September 2013 hearing that he had difficulty hearing people.  He similarly reported at the February 2015 VA audiogram that he did not always hear all the words in a conversation and had to ask others to repeat themselves.  

These statements are competent evidence on factual matters of which the Veteran has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In addition, the Veteran reported in a June 2010 statement that he experienced headaches and earaches as a result of his hearing loss.  No medical records, including the two VA audiological examinations, associate headaches or earaches with the Veteran's hearing loss, however, and the Veteran has not demonstrated his medical competence to do so.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board has not considered these conditions in its analysis of the Veteran's left-ear hearing loss. 

In light of the foregoing, the Board finds that the weight of the evidence supports a noncompensable evaluation for the duration of the claims period.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record includes evidence that Veteran's hearing loss affects his ability to hear other people, the record does not indicate that the Veteran is unemployable due to his hearing loss, nor does it indicate he is unemployable due solely to his service-connected disabilities.  Thus, remand of a TDIU claim is not necessary.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a compensable rating for left-ear hearing loss is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


